Name: Council Regulation (EEC) No 3464/87 of 17 November 1987 amending Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture
 Type: Regulation
 Subject Matter: agricultural policy; NA;  Europe;  economic analysis;  agricultural structures and production;  financial institutions and credit
 Date Published: nan

 No L 329/4 Official Journal of the European Communities 20 . 11 . 87 COUNCIL REGULATION (EEC) No 3464/87 of 17 November 1987 amending Regulation (EEC) No 3828/85 on a specific programme for the development of Portuguese agriculture THE COUNCIL OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Acession of Spain and Portugal, and in particular Articles 253 , 258 (2) and 263 (2) thereof and Protocol No 24 annexed thereto, Having regard to the proposal from the Commission, Whereas Article 21 of Regulation (EEC) No 3828/85 ('), provides that the European Agricultural Guidance and Guarantee Fund is to grant aid at a uniform maximum rate of 60 % for projects relating to agricultural products and financed in Portugal under Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural and fishery products are processed and marketed (2), as last amended by Regulation (EEC) No 1760/87 (3) ; whereas, if the purpose of this Article , namely a substantial improve ­ ment in processing and marketing facilities, is to more effectively achieved, the uniform rate should be raplaced by a flexible rate, so that the rate of aid from the Fund for projects financed in Portugal under this scheme may be increased by 10 percentage points ; Whereas the financial resources available to Portugal are very limited ; whereas , since the Community considers as a priority the implementation of forestry measures in Portugal as defined in Article 22 of Regulation (EEC) No 3828/85, the rate of Community co-financing should be raised to 70 % in the case of expenditure incurred on such implementation, in order to provide greater encoura ­ gement for investments in this sector ; Whereas the Community contribution to the payment of advisers should be prolonged from six to eight years and Community aid should be extended to cover the produc ­ tion and control of vegetative material without limitation as to sector ; Whereas the implementation of the measures provided for in Regulation (EEC) No 3828/85 and their effect on the structural problems referred to in the said Regulation should be subject to assessment, Article 1 Regulation (EEC) No 3828/85 is hereby amended as follows : 1 . The following Article shall be inserted : 'Article 4a 1 . A Monitoring Committee for the common measure shall be set up by joint agreement between the Commission and the Portuguese Government. The Committee shall assist the Portuguese Govern ­ ment or, where necessary, any other authority desig ­ nated by the latter to ensure effective implementation of the common measure . The Committee shall meet at least once per year and, where necessary, its meetings shall be attended by representatives of the sectoral interests concerned. 2. To keep the Committee referred to in paragraph 1 informed of developments, the Portuguese Govern ­ ment shall forward to the Commission once per year, before 1 July, a report on the progress of all current programmes.' 2 . Article 6 (2) shall be replaced by the following : '2 . In the case of expenditure incurred in paying newly employed agricultural advisers whose are paid directly or indirectly by the public authorities, the Community's contribution shall be paid in respect of eight years of employment of an adviser. The amount reimbursed per adviser shall be reduced in stages by applying the following coefficients : 1,25, 1,15, 1,05, 0,95, 0,85, 0,75, 0,65 and 0,55 in respect of the first, second, third, fourth , fifth, sixth, seventh and eighth years respectively.' 3 . Article 12 ( 1 ), first indent shall be replaced by the following : '  the setting up and development of approved undertakings for the production and multiplica ­ tion of seeds and for the production of vegetative material of certified quality .' 4 . Article 21 (2) shall be replaced by the following : '2 . The aid granted by the Fund pursuant to Article 17 (2) (c) of Regulation (EEC) No 355/77 may, for the purposes of this Regulation, be increased by 10 (') OJ No L 372, 31 . 12 . 1985, p . 5 . (2) OJ No L 51 , 23 . 2 . 1977, p . 1 . o OJ No L 167, 26. 6 . 1987, p . 1 . 20 . 11 . 87 Official Journal of the European Communities No L 329/5 percentage points for projects relating to agricultural products .' 5 . The first subparagraph of Article 22 (3) shall be replaced by the following : 'Expenditure incurred by the Portuguese Republic in implementing the measures referred to in paragraph 1 shall be reimbursed by the Fund up to a limit of 70 % : Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. Article 1 (4) shall apply with effect form 1 January 1988 . Article 1 (5) shall apply with effect from 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 November 1987. For the Council The President L. T0RN^ES